       Case 3:19-cv-08210-DJH Document 48 Filed 10/26/20 Page 1 of 18



 1    LAW OFFICES OF KIMBERLY A. ECKERT
 2
      5235 South Kyrene Road Suite 206
      Tempe, Arizona 85283
 3    (480) 456-4497 Fax (866) 583-6073
      Kimberly A. Eckert – 015040
 4    keckert@arizlaw.biz
      Attorney for Plaintiff
 5
                  IN THE UNITED STATES DISTRICT COURT
 6
                        FOR THE DISTRICT OF ARIZONA
 7

 8    Lavell H. Jones,
 9
                                                    CV-19-08210-PCT-DJH
                        Plaintiff,
10
                                                    RESPONSE TO MOTION
11                 v.                               FOR SUMMARY JUDGMENT
12
      State of Arizona, Arizona Board of
13    Regents, a political subdivision of the
14
      State of Arizona, Northern Arizona
      University, a public university,
15

16                      Defendants.
17

18          Plaintiff Lavell Jones (“Jones”) hereby submits his Response to
19
      Defendants’ Motion for Summary Judgment and asks that it be denied. Material
20

21    issues of fact are present here, precluding summary judgment. One of the most
22
      glaring examples of a factual issue in dispute is the reason given for Jones’
23

24
      termination. Jones’ direct supervisor did not make any recommendation for
25    termination or even discipline for the alleged incident; was not consulted with
26
      prior to any termination, and had not given Jones any write-ups or other
27

28

55:

                                                1
          Case 3:19-cv-08210-DJH Document 48 Filed 10/26/20 Page 2 of 18



 1    disciplinary action since the prior supervisor was removed.1 Instead, that
 2
      supervisor’s supervisor, Erin Stam, who had targeted Jones, continued her subtle
 3

 4    racial discrimination. Jones has available and asks that this Court allow him to
 5
      submit the recording made of the termination hearing, as opposed to only
 6

 7    reading the transcript, and view and hear the actual interaction claimed to be the
 8
      reason for the termination. Due to the nature of the media, these are available if
 9

10
      the Court would view them. What is apparent in the audio of the termination

11    hearing is the condescending way Stam speaks to Jones, a Black man, showing
12
      how this is a case of disciplining a person for not acting the way she feels he
13

14    should. The video of the incident that is the basis for the termination shows
15
      Jones did nothing to warrant termination and the facts should be presented to a
16

17    jury instead of summarily dismissed as Defendants want.
18
               As a result, no legal basis exists for the Motion to be granted. As clarified
19

20
      by this Court, this Response is supported by the facts set forth herein.

21                        MEMORANDUM OF FACTS AND LAW
22
               In response to the “facts” as set forth by the Defendants, Plaintiff Jones
23

24    states the following. Lavell Jones (“Plaintiff”) agrees that he began his
25
      employment as a shuttle driver at Northern Arizona University (“NAU”) in
26

27
      1
28        Any attempt to reference the supervisor’s opinion years after the fact and after
55:   consultation with attorneys’ and others should disregarded.
                                                 2
       Case 3:19-cv-08210-DJH Document 48 Filed 10/26/20 Page 3 of 18



 1    August 2012. [Defendants’ Statement of Facts (“DSOF”) ¶ 1. He agrees that his
 2
      primary job function was transporting students, faculty, and the public around
 3

 4    campus, in a safe and courteous manner. DSOF ¶ 2. He agrees that on May 1
 5
      2018, NAU claims it terminated Plaintiff’s employment “for repeated incidents
 6

 7    of unprofessional communication and interactions in the position of Driver,
 8
      Bus/Tram at Shuttle Services,” DSOF ¶ 3, however, Plaintiff does not agree that
 9

10
      was the reason. Plaintiff agrees he “identifies” as a Black male. DSOF ¶ 4

11          Supporting his disparate treatment claim under 42 U.S.C. § 2000e–2(a),
12
      he agrees he alleged in part that NAU wrongfully terminated his employment;
13

14    denied him promotional opportunities; imposed excessive disciplinary action
15
      and treated similarly situated non-Black employees more favorably. He agrees
16

17    that he alleged that these same actions constitute unlawful retaliation under 42
18
      U.S.C. § 2000e–3(a) for filing a discrimination complaint two years earlier.
19

20
            He further states the following facts: Jones is a Black male who was

21    employed by Defendants at Northern Arizona University (“NAU”). Exhibit A,
22
      Affidavit of Lavell Jones. On or about March 14, 2018, an incident occurred
23

24    involving an unruly and argumentative student rider on Plaintiff’s shuttle bus.
25
      The matter was video/audiotaped. Although Plaintiff followed the policies and
26

27    procedures, he was told he did not handle the situation properly. Exhibit A.
28
            On or about April 6, 2018, Plaintiff was placed on administrative leave
55:

                                              3
       Case 3:19-cv-08210-DJH Document 48 Filed 10/26/20 Page 4 of 18



 1    and terminated on May 1, 2018. DSOF ¶ 3. The termination meeting was
 2
      recorded and Erin Stam, who had lectured Plaintiff over the years about “the
 3

 4    way” he spoke with people, initiated the termination. The meeting was
 5
      audiotaped. Plaintiff disputes his termination and alleges that he was a good
 6

 7    employee. He was rated Good in performance in mid-2017 under supervisor
 8
      Brian Eekhoff. Exhibit B. In another undated evaluation, also under supervisor
 9

10
      Brian Eekhoff, he was rated as “very good” overall and every category

11    contained a “very good” or “exceptional” rating. Exhibit C. Plaintiff has
12
      received praise from riders evidenced by a letter from a passenger in 2017.
13

14    Exhibit D. He had not received any formal discipline after his 2017 “very good”
15
      evaluation until his termination.
16

17          On December 20, 2018, Plaintiff filed his discrimination claim with the
18
      EEOC. Plaintiff stated that he was treated differently because of his race as well
19

20
      as was retaliated against for the filing of a prior EEOC claim. Deposition of

21    Lavelle Jones, p.166 (Defendants’ Exhibit 1).
22
            Over the years of service at NAU, Plaintiff was denied promotional,
23

24    professional opportunities, never given any leadership roles, and excessively
25
      disciplined. Exhibit A. Nikki Keesee, Robert Perry, Ginger Haviland, and Bill,
26

27    all White employees, were promoted over Jones despite him having equal or
28
      more experience and some had bus accidents while Jones did not.. Id. Dan
55:

                                              4
       Case 3:19-cv-08210-DJH Document 48 Filed 10/26/20 Page 5 of 18



 1    Zimmer and John, both White, had less tenure and experience told Jones what
 2
      they earned and it was more than Jones. Id. Plaintiff is Black male and thus
 3

 4    belongs to a protected class. Exhibit A. Non-Black employees were treated
 5
      differently at NAU. Id. Plaintiff was “warned” by one of the only other Black
 6

 7    employees, David Morrison, that they “didn’t like their kind.” Id. Morrison quit
 8
      after getting passed over five times for a promotion. Id. Plaintiff qualified for the
 9

10
      position and/or was performing the job satisfactorily as shown by statements of

11    his supervisor and his recent evaluations. Exhibits B and C. Others similarly
12
      situated were not treated the same and White employees were given other
13

14    opportunities including Louie, Bob, Carl, and others were invited to special
15
      meetings and Jones was not. Id. Even student drivers with no experience were
16

17    put over him. Id. Dustin and Richard were fired but allowed back on campus-
18
      they are White, Jones was not allowed back on campus after termination. Id.
19

20
            Jones was considered by his direct supervisor as a good driver as follows:

21        Q. Can you describe LJ's performance during the time that you were a
22        supervisor? A. The first thing that comes to mind is that he's a very good
          driver and very personable talking with fellow employees, if I can use
23
          the term the gift for gab. He enjoyed talking. And that he was -- I believe
24        I recall with him that he was very good at what we called pre-tripping
          the bus, which is checking the engine room, the aisleways, the seats, the
25
          outer part of the body. He would go through all of those pre-trip of the
26        vehicle and was very good at that. I would observe all of the employees
27        during the morning, and it could be dark at times. Sometimes it was
          early enough that it was dark out, and sometimes it was light. And
28
          seeing him perform his pre-tripping -- and, again, as I mentioned
55:

                                                5
       Case 3:19-cv-08210-DJH Document 48 Filed 10/26/20 Page 6 of 18



 1       earlier, I would sometimes talk with him up where they would actually
 2       sign in just -- what I'm doing is evaluating that the drivers are in good
         condition to drive, that no one has any problems going on. And LJ -- he
 3
         was on time, and he was a good driver. Yes. That's all that I can recall at
 4       the moment. Q. When you say he was a good driver, what goes into
 5
         being a good driver? A. There's a lot for the training, but that --and I'm
         just going to have to itemize this as I remember -- but that he checks his
 6       mirrors accordingly as he's driving. He comes to a complete stop using
 7       his signals. He stays within the speed limit. He doesn't hit the curbs
         when he's pulling into a bus stop. So literally I'm talking of driving skills
 8
         that they learn over time.
 9

10
      Exhibit D, Deposition of Robert Perry, p. 16.

11          “Q. Prior to LJ's termination, did you have any discussions with Erin
12
      Stam concerning LJ's performance? A. Not to my recollection. Q. Prior to LJ's
13

14    termination, did you have any discussions with Erin Stam concerning LJ's
15
      performance? A. Not to my recollection.” Id. at 19. “Q. Do you recall any
16

17    passenger ever calling and complaining about LJ? A. I do not recall.. . . . Q. Did
18
      any co-worker ever complain about LJ? A. I do not recall.” Id.
19

20
            Erin Stam was a supervisor but not Plaintiff’s direct supervisor. She

21    lectured Plaintiff about his approach and way he spoke with people. Exhibit A.
22
      Her claims were directly contradicted by Plaintiff being repeatedly asked to
23

24    transport alumni and even university management on events. Exhibit A. She
25
      even held up Jones’ pay after he was fired. Exhibit A.
26

27          Erin Stam did not like Jones and he believes it was due to his skin color:
28
         Q. Why do you think that Erin doesn't like you? A. She never spoke to
55:      me. We used to have cookouts. She would go socialize with the other
                                               6
       Case 3:19-cv-08210-DJH Document 48 Filed 10/26/20 Page 7 of 18



 1       employees, never came my way or even near me, even if I was talking to
 2       someone of the white persuasion. When I used to drive the bus, I would
         try to wave, but she wouldn't wave back. A couple of times, I attributed
 3
         that to maybe not seeing me, but you know, I drive the same bus all the
 4       time. I was always in her office no matter how petty the situation was.”
 5

 6    Deposition of Lavell Jones, p. 90.
 7
         Q. Why do you think that she doesn't like you because of the color of
 8
         your skin? A. I just told you. She wouldn't acknowledge me. Q. Why do
 9       you believe that that is attributed to the color of your skin? A. She would
10
         go with everyone else.

11

12    Id. p.91-92. Plaintiff also attributed some complaints by students racially based:
13
            “Q. Did you understand that any of those individuals complaining had
14

15
      some improper motive against you? A. I don't know how to answer that

16    question. Q. Do you think that any of the individuals who complained about you
17
      were motivated by your race? A. Yes. Q. Which ones? A. The Louie one, the
18

19    Ashley one.” Id. p. 99.
20
            “Q. So, you believe that the individuals that you mentioned were
21

22    promoted through a new process of submitting an application and interviewing
23
      or they were not required to do that. Is that correct? A. Right. Q. Okay. And
24
      what do you base that on? A. I was there when they told me, hey, they told me
25

26    I'm going to be the new supervisor.” Id. at 178.
27

28

55:

                                               7
       Case 3:19-cv-08210-DJH Document 48 Filed 10/26/20 Page 8 of 18



 1          Plaintiff regularly was asked to drive alumni and university management
 2
      around. See Exhibit A; Exhibit E, p. 21: “Q. Okay. Do you recall him, for
 3

 4    example, driving alumni to alumni events? A. That's correct. I do recall that.”
 5
            Plaintiff’s supervisor was not involved in the termination decision: “Q.
 6

 7    Were you asked to give input into the termination? A. Not to my recollection..
 8
      Exhibit E, p. 26. Plaintiff filed two counts against Defendants for Racial
 9

10
      Discrimination and Retaliation. See Complaint.

11    Legal Analysis
12
            Title VII of the Civil Rights Act makes it "an unlawful employment
13

14    practice for an employer" to "discriminate against any individual with respect
15
      to" the "terms, conditions, or privileges of employment, because of such
16

17    individual's race, color, religion, sex, or national origin." 42 U.S.C. § 2000e2(a).
18
      "Courts have long recognized that a workplace in which racial hostility is
19

20
      pervasive constitutes a form of discrimination." Woods v. Graphic

21    Communications, 925 F.2d 1195, 1200 (9th Cir. 1991). In considering this
22
      Motion, “[t]he evidence of the nonmovant [Plaintiffs] is to be believed, and all
23

24    justifiable inferences are to be drawn in his favor.” Tolan v. Cotton, 572 U.S.
25
      650, 651 (2014) (cites omitted); b, 873 F.3d 699, 704 (9th Cir. 2017).
26

27          Summary judgment is appropriate when "there is no genuine dispute as to
28
      any material fact and the movant is entitled to judgment as a matter of law." Fed.
55:

                                               8
       Case 3:19-cv-08210-DJH Document 48 Filed 10/26/20 Page 9 of 18



 1    R. Civ. P. 56(a). A material fact is any factual issue that might affect the
 2
      outcome of the case under the governing substantive law. Anderson v. Liberty
 3

 4    Lobby, Inc., 477 U.S. 242, 248, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986). A
 5
      dispute about a fact is "genuine" if the evidence is such that a reasonable jury
 6

 7    could return a verdict for the nonmoving party. Id. Summary judgment may
 8
      also be entered "against a party who fails to make a showing sufficient to
 9

10
      establish the existence of an element essential to that party's case, and on which

11    that party will bear the burden of proof at trial." Celotex Corp. v. Catrett, 477
12
      U.S. 317, 322, 1056 S.Ct. 2548, 91 L.Ed.2d 265 (1986).
13

14          State of Arizona and NAU
15
            Defendants State of Arizona and NAU did not move to dismiss this case
16

17    based on failure to state a claim or any other legal theory. They now insist that
18
      they are not proper parties. Even if ABOR is a jural entity, that does not prevent
19

20
      the State of Arizona or NAU from being sued as well. However, if ABOR is

21    accepting responsibility for this matter, then Plaintiff does not object as
22
      Plaintiff’s claims are against NAU and whoever is ultimately responsible.
23

24          Discrimination Claim
25
            To establish a prima facie case, plaintiffs "must offer evidence that
26

27    `give[s] rise to an inference of unlawful discrimination.'" Godwin v. Hunt
28
      Wesson, Inc., 150 F.3d 1217, 1220 (9th Cir.1998) (alteration in original), citing
55:

                                                9
      Case 3:19-cv-08210-DJH Document 48 Filed 10/26/20 Page 10 of 18



 1    Tex. Dep't of Cmty. Affairs v. Burdine, 450 U.S. 248, 101 S.Ct. 1089 (1981).
 2
            A disparate treatment claim is supported by direct evidence of
 3

 4    discrimination or may instead be evaluated under the burden-of-proof-and
 5
      production analysis set forth in McDonnell Douglas Corp. v. Green, 411 U.S.
 6

 7    792, 802-04 (1973). See, e.g., Hawn v. Executive Jet Management, Inc., 615
 8
      F.3d 1151, 1155 (9th Cir. 2010) (applying McDonnell Douglas framework
 9

10
      to Title VII discrimination claim). Jones may establish a prima facie case based

11    on circumstantial evidence by showing he is a member of a protected class-here
12
      a Black male, that he was qualified for the positions and performing the job
13

14    satisfactorily, that he experienced adverse employment actions as he was fired,
15
      and that "similarly situated individuals outside [her] protected class were treated
16

17    more favorably, or other circumstances surrounding the adverse employment
18
      action give rise to an inference of discrimination." Peterson v. Hewlett-Packard
19

20
      Co., 358 F.3d 599, 603 (9th Cir.2004); see also Wallis v. J.R. Simplot Co., 26

21    F.3d 885, 889 (9th Cir.1994). Defendants specifically attack the second element
22
      (satisfactory performing his job duties) and the fourth element (similarly situated
23

24    individuals outside his protected class were treated favorably).
25
            Element Two – Satisfactory Job Performance
26

27          Plaintiff’s supervisor Robert Perry stated Plaintiff did a good job. It is
28
      telling that Plaintiff’s own supervisor was not consulted with prior to the
55:

                                              10
      Case 3:19-cv-08210-DJH Document 48 Filed 10/26/20 Page 11 of 18



 1    termination. Further, this court should note that Defendant added affidavits to
 2
      its motion and none of them were from Plaintiff’s immediate supervisor at the
 3

 4    time of his termination. Erin Stam over the years and particularly since the 2016
 5
      EEOC complaint, treated Plaintiff differently due to his race and in retaliation
 6

 7    for his EEOC complaint. Defendant only included Plaintiff’s 2015 and 2016
 8
      performance evaluations in its motion (Def Exhibit 9, 10). Plaintiff’s 2016
 9

10
      performance evaluation states that he has Good Performance in his job functions

11    and standards. He received a Good rating in Goals. He received a Good rating
12
      for commitment to the mission of the university and work unit. It was noted that
13

14    he was accident free for the appraisal period.
15
            Plaintiff’s 2017 performance evaluation, omitted by Defendants in their
16

17    motion, is his most recent one and rates him as “very good” in performance and
18
      overall “good”. Under each category of performance he received mostly ratings
19

20
      of “good” or “very good”. The evaluation was under supervisor Brian Eekhoff.

21    Comments include that he “has a positive attitude” and is “respective in his
22
      communications”. The evaluation contained notes from a ride-along, done by
23

24    someone with the initials “BOB” indicating that he was “upbeat with the
25
      passengers”. In another performance evaluation done by supervisor Brian
26

27    Eekhoff, Plaintiff is rated as “very good” in every category. This evaluation was
28
      also not included in Defendants’ motion.
55:

                                              11
      Case 3:19-cv-08210-DJH Document 48 Filed 10/26/20 Page 12 of 18



 1          Defendant claims Jones received written warnings but one was in 2014,
 2
      which Defendants point out is from years prior and is not relevant. Defendants’
 3

 4    Exhibit 3 is from 2013. Defendants discuss Jones’ 2016 EEOC charge and that
 5
      Jones did not pursue further action at that time. Any employment action taken
 6

 7    against Jones prior to 2016 should not be relevant. It was dealt with in the 2016
 8
      EEOC charge and was over with. Even if this court considers the old warnings,
 9

10
      it is evident he improved based on his mid-2017 performance evaluation

11    containing overall Good and has ratings of Very Good in several categories.
12
      Jones was not on a Performance Improvement Plan prior to his termination. He
13

14    contends that any “performance discussion” held with Stam is indicative of her
15
      on-going discrimination. Jones has met Element Two of his prima facie case.
16

17          Excessive Discipline claim is time-barred
18
            Highly ironic is that Defendants claim Jones cannot include older
19

20
      discipline yet they seek to use that to justify a termination. The evaluations they

21    left out show no issues since 2016. Jones has no claim for old discipline but it is
22
      part of the ongoing bias against him and how from the EEOC claim and the
23

24    change in supervisors, there were no issues until the termination by Stam.
25
            Element Four – Other Non-Black Employees were treated differently
26

27          Jones was treated differently than non-Black employees.          Erin Stam
28
      continuously lectured him on the way he spoke with and interacted with people
55:

                                              12
      Case 3:19-cv-08210-DJH Document 48 Filed 10/26/20 Page 13 of 18



 1    yet Jones’ direct supervisor spoke positively about him and his job performance.
 2
      See Ellis v. Harrison, 947 F.3d 555 (9th Cir. 2020), citing to State v. Monday,
 3

 4    171 Wash.2d 667, 257 P.3d 551, 557 (2011) ("Not all appeals to racial prejudice
 5
      are blatant. Perhaps more effective but just as insidious are subtle references.
 6

 7    Like wolves in sheep's clothing, a careful word here and there can trigger racial
 8
      bias."). See also Soto-Feliciano v. Villa Cofresí Hotels, Inc., 779 F.3d 19, 25
 9

10
      (1st Cir. 2015) ("[W]here . . . the issue [is] whether the employer's stated

11    nondiscriminatory reason is a pretext for discrimination, courts must be
12
      particularly cautious about granting the employer's motion for summary
13

14    judgment." (internal quotation marks omitted) (quoting Hodgens v. Gen.
15
      Dynamics Corp., 144 F.3d 151, 167 (1st Cir. 1998)). Jones’ affidavit specifically
16

17    indicates how he was treated differently and states specific examples Exhibit A.
18
            NAU’s Actions are not Legitimate and are Discriminatory
19

20
            Title VII claims are evaluated through the burden-shifting framework of

21    McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d
22
      668 (1973). Under this analysis, plaintiffs must first establish a prima facie case
23

24    of employment discrimination. Noyes v. Kelly Servs., 488 F.3d 1163, 1168 (9th
25
      Cir.2007). When Plaintiff establishes a prima facie case, "[t]he burden of
26

27    production, but not persuasion, then shifts to the employer to articulate some
28
      legitimate, nondiscriminatory reason for the challenged action." Chuang v. Univ.
55:

                                              13
      Case 3:19-cv-08210-DJH Document 48 Filed 10/26/20 Page 14 of 18



 1    of Cal. Davis, Bd. of Trs., 225 F.3d 1115, 1123-24 (9th Cir.2000). If Defendants
 2
      meets this burden, Plaintiff must then raise a triable issue of material fact as to
 3

 4    whether the Defendants/ proffered reasons for termination is mere pretext for
 5
      unlawful discrimination. Noyes, 488 F.3d at 1168; see also Coleman v. Quaker
 6

 7    Oats Co., 232 F.3d 1271, 1282 (9th Cir.2000) (plaintiffs must "introduce
 8
      evidence sufficient to raise a genuine issue of material fact" as to pretext).
 9

10
            To establish a prima facie case, plaintiffs "must offer evidence that

11    `give[s] rise to an inference of unlawful discrimination.'" Godwin v. Hunt
12
      Wesson, Inc., 150 F.3d 1217, 1220 (9th Cir.1998) (alteration in original), citing
13

14    Tex. Dep't of Cmty. Affairs v. Burdine, 450 U.S. 248, 253, 101 S.Ct. 1089, 67
15
      L.Ed.2d 207 (1981). Jones has established a prima facie case based on
16

17    circumstantial evidence by showing that he is a member of a protected class-
18
      here a Black male, that he was qualified for the positions and performing the job
19

20
      satisfactorily, as set forth by his own supervisors and evaluations, that he

21    experienced adverse employment actions as he was fired, and that others
22
      similarly situated outside his protected class were treated more favorably, as set
23

24    forth in his Affidavit, and/or other circumstances surrounding the adverse
25
      employment action give rise to an inference of discrimination. Here, the
26

27    treatment of Jones was not the same as others who were given supervisory roles,
28
      more money, were allowed at special meetings but Jones was not, and were not
55:

                                               14
      Case 3:19-cv-08210-DJH Document 48 Filed 10/26/20 Page 15 of 18



 1    baselessly lectured about their approach to people. When Jones reported being
 2
      called racially based derogatory names, management did nothing. Exhibit A.
 3

 4          Here, the facts set forth a triable issue as to the firing being pretext for the
 5
      discrimination. See Earl v. Nielsen Media Research, Inc., 658 F.3d 1108, 1112-
 6

 7    13 (9th Cir. 2011) (noting that circumstantial evidence of pretext must be
 8
      "`specific' and `substantial'" to create a triable issue.) The incident that was the
 9

10
      reason for Plaintiff’s termination was based on upper management’s (not his

11    immediate supervisor) assertions that the exchange between the passenger and
12
      Jones was “escalated” by Jones. However, a question of facts exist precluding
13

14    summary judgment. Jones contends that the video of the interaction does not
15
      include sound from passengers who were asking him if he was afraid, prompting
16

17    him to make comments that Defendant claims are the reason for termination.
18
            A careful review of the videotape supports his claims. Jones contends he
19

20
      followed his employer’s procedure by pulling the bus over and calling NAU

21    police. In his deposition he stated that the passenger was yelling and screaming
22
      at him and that he felt threatened and he pulled over (Def Ex. 1, p. 20). He also
23

24    noted that he would not have done anything differently today involving the
25
      interaction with the rider. Id. p. 88). In the termination memorandum issued to
26

27    Jones on May 1, 2018, (Defendant’s Exhibit 2), NAU outlines the reasons he is
28
      being terminated, including one incident from 5 years earlier, in 2013, two
55:

                                               15
      Case 3:19-cv-08210-DJH Document 48 Filed 10/26/20 Page 16 of 18



 1    incidents from 2014, one incident from 2015 and several from 2016. The EEOC
 2
      claim was made in 2016 and his supervisor was then changed. After that, Jones’
 3

 4    two most recent evaluations, as well as the deposition by his supervisor at the
 5
      time of the incident, showed no other reasons for the termination. Defendants’
 6

 7    far reaching, many years earlier “reasons” for termination is evidence of pretext.
 8
      The termination is not a legitimate firing. Stam spoke condescendingly to Jones
 9

10
      for years; she didn’t like how behaved because he wasn’t ‘white enough.’

11    Retaliation
12
            In order to establish a prima facie case for retaliation, Plaintiff must show,
13

14    among other requirements, that "he or she engaged in a `protected activity'" and
15
      that "a causal link existed between the protected activity and the employer's
16

17    action." Yanowitz v. L'Oreal USA, Inc., 116 P.3d 1123, 1130 (Cal. 2005). Under
18
      both Title VII, 42 U.S.C.A. § 2000e-3(a), it is unlawful for an employer to
19

20
      discriminate against an employee for opposing an unlawful employment practice

21    or has "made a charge, testified, assisted or participated in any manner in an
22
      investigation,   proceeding     or    hearing"     concerning     such     practice.
23

24          After reporting discrimination in 2016, despite a good job performance as
25
      stated by Jones’ supervisor and the last two evaluations, Jones was terminated
26

27    without his supervisor’s input and without a basis in fact. Defendants retaliated
28
      against Jones by terminating his employment because of his reporting of
55:

                                              16
      Case 3:19-cv-08210-DJH Document 48 Filed 10/26/20 Page 17 of 18



 1    unlawful activity. Defendants’ actions constituted adverse actions under 29
 2
      U.S.C. § 215(a)(3) and 42 U.S.C. § 2000e-3(a), because terminating Plaintiff’s
 3

 4    employment would have dissuaded a reasonable person in Plaintiff’s
 5
      circumstances from complaining about harassment.
 6

 7          The ultimate issue in a Title VII retaliation case is "whether the defendant
 8
      [employer] discriminated against the plaintiff [employee] because the plaintiff
 9

10
      engaged in conduct protected by Title VII." Long v. Eastfield College, 88 F.3d

11    300, 305 n. 4 (5th Cir.1996) (emphasis in original). Jones must first establish a
12
      prima facie case of retaliation by showing that he engaged in activity protected
13

14    under the statute, the employer imposed an adverse employment action, and
15
      there was a causal connection between the two actions. Scrivner v. Socorro
16

17    Independent Sch. Dist., 169 F.3d 969 (5th Cir.1999). As Jones established a
18
      prima facie case, the burden shifts to Defendants to articulate legitimate
19

20
      nonretaliatory reason for the adverse action. Wrighten v. Metropolitan Hosps.,

21    Inc., 726 F.2d 1346 (9th Cir.1984). If it does, which Jones’ disputes, he must
22
      show the proffered explanation was merely a pretext or that a discriminatory
23

24    reason more likely motivated its actions. Id.                 He has done so.
25
      Conclusion
26

27          Jones presented sufficient evidence for a jury to conclude he was
28
      discriminated against due to race and retaliated against for reporting it.
55:

                                               17
      Case 3:19-cv-08210-DJH Document 48 Filed 10/26/20 Page 18 of 18



 1    DATED this 26th day of October, 2020.
 2
                                                  By:    /s/ Kimberly A. Eckert
 3
                                                         Kimberly A. Eckert
 4                                                       Attorney for Plaintiff
 5
                         CERTIFICATE OF FILING SERVICE
 6

 7    I hereby certify that on October 26, 2020, I efiled this document via ECF and
      served the attached document electronically to:
 8

 9                                 Rachel M.B. Remes
10
                                Assistant Attorney General
                                 2005 N. Central Avenue
11                             Phoenix, Arizona 85004-1592
12

13
      By: /s/ Kimberly A. Eckert
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

55:

                                             18
